IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41437

STATE OF IDAHO,                                 )     2014 Unpublished Opinion No. 441
                                                )
       Plaintiff-Respondent,                    )     Filed: April 9, 2014
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
ELYZE MUNIQUE ZUNIGA,                           )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Juneal C. Kerrick, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Elizabeth A. Allred, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Elyze Munique Zuniga pled guilty to possession of a controlled substance. I.C. § 37-
2732(c)(1). The district court sentenced Zuniga to a unified term of six years, with a minimum
period of confinement of two years, to run concurrent with an unrelated sentence. Zuniga filed
an I.C.R 35 motion, which the district court denied. Zuniga appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the

                                               1
record, including the new information submitted with Zuniga’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Zuniga’s
Rule 35 motion is affirmed.




                                             2